Citation Nr: 0834767	
Decision Date: 10/09/08    Archive Date: 10/16/08	

DOCKET NO.  06-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
November 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for hepatitis C.  In 
pertinent part, it is contended that the veteran's post-
traumatic stress disorder is the result of a number of actual 
or attempted sexual assaults during her period of active 
military service.  It is further contended that the veteran 
contracted hepatitis C as the result of various airgun 
inoculations during that same period of active military 
service.

In that regard, a review of the record discloses that, on one 
occasion in service, the veteran received treatment for a 
rather serious burn of the dorsum of her right hand.  
According to the veteran, that burn was incurred at the time 
of a "gang rape" in June 1981, which took place during the 
course of a barbeque at a local beach.  While there currently 
exists no evidence of any such "gang rape," the veteran was, 
over the course of her military service, subjected to a 
number of disciplinary actions, among them a Letter of 
Reprimand for failure to report, an Article 15 for defrauding 
the U.S. Government, and a reprimand for striking a fellow 
airman. Significantly, many of those episodes appear to have 
been related in some way to alcohol abuse, and could possibly 
be construed as "behavior changes."  38 C.F.R. 
§ 3.304(f)(3) (2007).  

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, the veteran 
indicated that, following her discharge from service, she 
received treatment at a number of private medical facilities 
(including the West Oak and Bentaub Hospitals in Houston, 
Texas, as well as the Punta Gorda Mental Health Department in 
Florida) for various psychiatric symptomatology.  Moreover, 
according to the veteran, she first received a diagnosis of 
hepatitis C in October 1998, approximately 16 years following 
her discharge from active military service.  Significantly, 
none of the aforementioned records are at this time a part of 
the veteran's claims folder.  

Finally, in September 2008, and subsequent to the issuance of 
the most recent Supplemental Statement of the Case in August 
2007, there was received at the Board correspondence from one 
of the veteran's associates purporting to show the change in 
the veteran's personality and or behavior following her 
return from active service.  To date, this correspondence has 
yet to be considered in the context of the veteran's claim 
for service connection for post-traumatic stress disorder.

Under the circumstances, and given the potential importance 
of the aforementioned records to the veteran's claims for 
service connection, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted, with 
the request that she provide the full 
name and address of any private medical 
facility at which she received treatment 
for either a psychiatric disorder or 
hepatitis C following her discharge from 
active military service.  Following 
receipt of that information, the RO 
should contact the appropriate private 
medical facility, with a request that 
they provide copies of any and all 
records of treatment of the veteran for 
either a psychiatric disorder or 
hepatitis C.  The veteran should be 
requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  Should the 
records identified by the veteran prove 
unavailable, a notation to that effect 
should be included in the claims folder.  
In addition, the veteran and her 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  Once again, the veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  Moreover, if 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be included in the claims file.  
Once again, the veteran and her 
representative should be informed of any 
such problem.

3.  Then request from the veteran a 
comprehensive and detailed statement 
regarding the stressors (including any 
and all episodes of sexual trauma) to 
which she alleges she was exposed in 
service.  The veteran should be requested 
to provide specific details of the 
claimed stressful events, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved, including 
their names, ranks, units of assignment, 
and any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary in order 
to obtain supporting evidence, and that 
she must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.

4.  Following receipt of the 
aforementioned information, review the 
file, and prepare a summary of the 
veteran's claimed stressors.  That 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

5.  Following the above, make a specific 
determination based on the complete 
record with respect to whether the 
veteran was exposed to a stressor or 
stressors (including sexual trauma) in 
service, and, if so, the nature of the 
specific stressor or stressors.  Should 
it be determined that the record 
establishes the existence of a stressor 
or stressors, specify which stressor or 
stressors in service have been 
established by the record.  In reaching 
that determination, address any 
credibility questions raised by the 
evidence.

6.  If and only if an inservice stressor 
(to include sexual trauma) is verified, 
arrangements should be made for the 
veteran to be examined by a psychiatrist.  
Specify for the examiner any stressor 
which has been verified by the record, 
and advise the examiner that only that 
event (or events) may be considered for 
the purpose of determining whether 
exposure to such stressor(s) in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of 
post-traumatic stress disorder have been 
satisfied.

The examination should reflect or reveal 
pertinent material in the claims folder.  
The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the diagnosis of post-traumatic 
stress disorder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

7.  Thereafter, review the veteran's 
claims for service connection for post-
traumatic stress disorder and hepatitis 
C.  Should the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in August 2007, and 
should include review of the September 
2008 correspondence from the veteran's 
associate.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




